PATTERSON, Judge.
We affirm the appellant’s conviction for a lewd and lascivious act, but strike certain conditions of probation. The appellant challenged conditions of probation 6, 11, 16, 18, 21, and 22. As in Tillman v. State, 592 So.2d 767 (Fla. 2d DCA 1992), none of the conditions were pronounced in open court, and the written order should be conformed to delete them, with the exception of condi-, tion 18 for random drug screening. See § 948.03(l)(j), Fla.Stat. (1989).
SCHOONOVER, C.J., and HALL, J„ concur.